 

Exhibit 10.1



 

The Honorable Benjamin H. Settle

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT TACOMA

 

IN RE BARRETT BUSINESS SERVICES SECURITIES LITIGATION     Case No.
14-cv-5884-BHS       CLASS ACTION This Document Relates To:   ALL ACTIONS.
STIPULATION AND AGREEMENT of settlement    

   

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS)

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

This Stipulation and Agreement of Settlement (the “Stipulation”) is entered into
between (a) Lead Plaintiff Painters & Allied Trades District Council No. 35
Pension and Annuity Funds (“Lead Plaintiff” or “Painters Funds”) and named
plaintiff Bakers Local No. 433 Pension Fund (“Bakers Fund”) (together with Lead
Plaintiff, “Plaintiffs”), on behalf of themselves and the Settlement Class
(defined below); and (b) defendant Barrett Business Services, Inc. (“Barrett”),
and defendants Michael L. Elich (“Elich”) and James D. Miller (“Miller”)
(together, “Individual Defendants”; with Barrett, “Defendants”), and embodies
the terms and conditions of the settlement of the above-captioned action (the
“Action”).1 Subject to the approval of the Court and the terms and conditions
expressly provided herein, this Stipulation is intended to fully, finally and
forever compromise, settle, release, resolve, and dismiss with prejudice the
Action and all claims asserted therein against Defendants.

 

WHEREAS:

 

A.           Beginning on November 6, 2014, three class action complaints were
filed in the United States District Court for the Western District of Washington
(the “Court”), styled Arciaga v. Barrett Business Services, Inc., Case No.
C14-5884 BHS; Carnes v. Barrett Business Services, Inc., Case No. C14-5903 BHS;
and Stein v. Barrett Business Services, Inc., Case No. C14-5912 BHS.

 

B.            By Order dated February 25, 2015, the Court ordered that the cases
be consolidated and recaptioned as In re Barrett Business Services Securities
Litigation, Cause No. C14-5884 BHS; appointed the Painters Funds as Lead
Plaintiff for the consolidated action; and approved Lead Plaintiff’s selection
of Bernstein Litowitz Berger & Grossmann LLP as Lead Counsel for the class.

 



 

1All terms with initial capitalization not otherwise defined herein shall have
the meanings ascribed to them in ¶ 1 herein.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 1

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

C.           On April 29, 2015, Plaintiffs filed the Consolidated Amended
Complaint (“Consolidated Complaint”) asserting claims against all Defendants
under Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”)
and Rule 10b-5 promulgated thereunder, and against the Individual Defendants
under Section 20(a) of the Exchange Act, on behalf of a class of persons who
purchased or acquired Barrett common stock between February 12, 2013, and
October 28, 2014, inclusive. Among other things, the Consolidated Complaint
alleged that Defendants made materially false and misleading statements about
Barrett’s workers’ compensation reserve. The Consolidated Complaint further
alleged that the price of Barrett stock was artificially inflated as a result of
Defendants’ allegedly false and misleading statements, and declined when the
truth was revealed.

 

D.           On June 12, 2015, Defendants filed a motion to dismiss the
Consolidated Complaint and a motion for judicial notice. On July 29, 2015,
Plaintiffs filed their papers in opposition and, on August 21, 2015, Defendants
filed their reply papers.

 

E.            On November 23, 2015, the Court granted Plaintiffs’ unopposed
motion for leave to file an amended complaint in light of new information
disclosed in the Company’s Form 8-K filed with the SEC on November 9, 2015. On
November 23, 2015, Plaintiffs filed the First Amended Consolidated Class Action
Complaint (“First Amended Complaint”). The First Amended Complaint, like the
Consolidated Complaint, asserted claims against all Defendants under Section
10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, and against the
Individual Defendants under Section 20(a) of the Exchange Act. The Complaint
alleged claims substantially similar to those alleged in the Consolidated
Complaint but also included allegations based on new information revealed after
the filing of the Consolidated Complaint.

 

F.            On February 16, 2016, Defendants filed motions to dismiss the
First Amended Complaint and a motion for judicial notice.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 2

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

G.           On March 21, 2016, the Court granted Plaintiffs’ unopposed motion
for leave to file an amended complaint in light of new information alleged,
including that Barrett would have to restate three years of financial
statements, that its Chief Financial Officer had made a series of unsupported
journal entries in 2013 that affected Barrett's reported workers' compensation
expense, and that it had terminated its Chief Financial Officer. The same day,
March 21, 2016, Plaintiffs filed the Second Amended Consolidated Class Action
Complaint (the “Second Amended Complaint” or “Complaint”), alleging Section
10(b) claims against all Defendants and Section 20(a) claims against the
Individual Defendants, on behalf of a class of persons who purchased or
otherwise acquired Barrett common stock between February 12, 2013, and March 9,
2016, inclusive.

 

H.           On May 23, 2016, Defendants filed motions to dismiss the Complaint
and a motion for judicial notice. Plaintiffs filed their opposition on June 27,
2016, and Defendants filed their reply briefs on July 25, 2016. The motions to
dismiss were fully briefed when the Settlement was reached.

 

I.             On January 5, 2016, and June 30, 2016, the Parties participated
in in-person all-day mediation sessions before an experienced mediator, Jed D.
Melnick, Esq. of JAMS ADR. In advance of each session, the Parties exchanged and
submitted to Mediator Melnick detailed mediation statements and exhibits, which
addressed the issues of liability and damages. Both sessions ended without any
agreement being reached.

 

J.             Over the course of the next few months following the second
mediation, Mediator Melnick conducted further discussions with the Parties in
attempts to reach a resolution. Mediator Melnick ultimately made a Mediator’s
Recommendation to settle the case for $12 million in cash, which the Parties
separately accepted on September 2, 2016, subject to certain terms and
conditions and the execution of a customary “long form” stipulation and
agreement of settlement and related papers.

 

K.           This Stipulation (together with the exhibits hereto) reflects the
final and binding agreement between the Parties.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 3

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

L.            Based upon their investigation, prosecution and mediation of the
case, Plaintiffs and Lead Counsel have concluded that the terms and conditions
of this Stipulation are fair, reasonable and adequate to Plaintiffs and the
other members of the Settlement Class, and in their best interests. Based on
Plaintiffs’ oversight of the prosecution of this matter and with the advice of
its counsel, Plaintiffs have agreed to settle and release the claims raised in
the Action pursuant to the terms and provisions of this Stipulation, after
considering, among other things: (a) the substantial financial benefit that
Plaintiffs and the other members of the Settlement Class will receive under the
proposed Settlement; and (b) the significant risks and costs of continued
litigation and trial.

 

M.          This Stipulation constitutes a compromise of matters that are in
dispute between the Parties. Defendants are entering into this Stipulation
solely to eliminate the uncertainty, burden and expense of further protracted
litigation. Each of the Defendants denies any wrongdoing, and this Stipulation
shall in no event be construed or deemed to be evidence of or an admission or
concession on the part of any of the Defendants with respect to any claim or
allegation of any fault or liability or wrongdoing or damage whatsoever, or any
infirmity in the defenses that the Defendants have, or could have, asserted. The
Defendants expressly deny that Plaintiffs have asserted any valid claims as to
any of them, and expressly deny any and all allegations of fault, liability,
wrongdoing or damages whatsoever. Similarly, this Stipulation shall in no event
be construed or deemed to be evidence of or an admission or concession on the
part of any Plaintiff of any infirmity in any of the claims asserted in the
Action, or an admission or concession that any of the Defendants’ defenses to
liability have any merit. Each of the Parties recognizes and acknowledges,
however, that the Action has been initiated, filed and prosecuted by Plaintiffs
in good faith and defended by Defendants in good faith, that the Action is being
voluntarily settled with the advice of counsel, and that the terms of the
Settlement are fair, adequate and reasonable.

 

NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among Plaintiffs
(individually and on behalf of all other members of the Settlement Class) and
Defendants, by and through their respective undersigned attorneys and subject to
the approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil
Procedure, that, in consideration of the benefits flowing to the Parties from
the Settlement, all Released Plaintiffs’ Claims as against the Defendants’
Releasees and all Released Defendants’ Claims as against the Plaintiffs’
Releasees shall be settled and released, upon and subject to the terms and
conditions set forth below.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 4

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

DEFINITIONS

 

1.            As used in this Stipulation and any exhibits attached hereto and
made a part hereof, the following capitalized terms shall have the following
meanings:

 

(a)            “Action” means the consolidated securities class action in the
matter styled In re Barrett Business Services Securities Litigation, Cause No.
C14-5884BHS (W.D. Wash.), and includes all actions consolidated therein.

 

(b)            “Alternate Judgment” means a form of final judgment that may be
entered by the Court herein but in a form other than the form of Judgment
provided for in this Stipulation.

 

(c)            “Authorized Claimant” means a Settlement Class Member who submits
a Proof of Claim Form to the Claims Administrator that is approved by the Court
for payment from the Net Settlement Fund.

 

(d)            “Barrett” or the “Company” means Barrett Business Services, Inc.

 

(e)            “Cause of Action” means all claims and causes of action of every
nature and description, including all proceedings, judgments, suits, damages,
demands (whether written or oral), agreements, promises, liabilities,
controversies, costs, expenses, attorneys’ fees and losses of any sort
whatsoever, whether in law or in equity, and whether based on any federal, state
or foreign statutory or common-law right of action or otherwise, foreseen or
unforeseen, matured or unmatured, known or Unknown Claims, accrued or not
accrued, including without limitation claims for violation of the Exchange Act
(including but not limited to Sections 10(b), violations of Securities and
Exchange Commission rules (including but not limited to Rule 10b-5), and
negligence.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 5

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

(f)            “Claim” means a Proof of Claim Form submitted to the Claims
Administrator.

 

(g)            “Claim Form” or “Proof of Claim Form” means the form,
substantially in the form attached hereto as Exhibit 2 to Exhibit A, that a
Claimant or Settlement Class Member must complete and submit should that
Claimant or Settlement Class Member seek to share in a distribution of the Net
Settlement Fund.

 

(h)            “Claimant” means a person or entity who or which submits a Claim
Form to the Claims Administrator seeking to be eligible to share in the proceeds
of the Settlement Fund.

 

(i)            “Claims Administrator” means the firm retained by Plaintiffs and
Lead Counsel, subject to approval of the Court, to provide all notices approved
by the Court to potential Settlement Class Members and to administer the
Settlement.

 

(j)            “Class Distribution Order” means an order entered by the Court
authorizing and directing that the Net Settlement Fund be distributed, in whole
or in part, to Authorized Claimants.

 

(k)            “Complaint” or “Second Amended Complaint” means the Second
Amended Consolidated Class Action Complaint filed by Plaintiffs in the Action on
March 21, 2016.

 

(l)            “Court” means the United States District Court for the Western
District of Washington.

 

(m)           “Defendants” means Barrett and the Individual Defendants.

 

(n)            “Defendants’ Counsel” means Miller Nash Graham & Dunn LLP; Hillis
Clark Martin & Peterson P.S.; Janet Hoffman & Associates LLC; Groff Murphy PLLC;
and Covington & Burling LLP.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 6

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

(o)            “Defendants’ Releasees” means (i) each of the Defendants, (ii)
each Defendant’s current and former officers, directors, agents, parents,
affiliates, subsidiaries, successors, predecessors, accountants, actuaries,
auditors, consultants, assigns, assignees, employees, and attorneys, in their
capacities as such, (iii) each Individual Defendant’s Immediate Family members,
estates, heirs, executors, beneficiaries, trusts and trustees, in their
capacities as such, and (iv) any insurance carriers of any or all of the
foregoing, in their capacities as such.

 

(p)            “Effective Date” with respect to the Settlement means the first
date by which all of the events and conditions specified in ¶ 31 of this
Stipulation have been met and have occurred or have been waived.

 

(q)            “Escrow Account” means an account maintained at Valley National
Bank wherein the Settlement Amount shall be deposited and held in escrow under
the control of Lead Counsel.

 

(r)            “Escrow Agent” means Valley National Bank.

 

(s)            “Escrow Agreement” means the agreement between Lead Counsel and
the Escrow Agent setting forth the terms under which the Escrow Agent shall
maintain the Escrow Account.

 

(t)            “Excluded Claims” means (i) any ERISA or derivative claims,
including claims asserted in Salinas v. Barrett Business Services, Inc., Case
No. 24C15003178 (Md. Cir. Ct.), and (ii) any claims of any person or entity who
or which submits a request for exclusion that is accepted by the Court.

 

(u)            “Final,” with respect to the Judgment or, if applicable, the
Alternate Judgment, or any other court order, means: (i) if no appeal is filed,
the expiration date of the time provided for filing or noticing any appeal under
the Federal Rules of Appellate Procedure, i.e., thirty (30) days after entry of
the judgment or order; or (ii) if there is an appeal from the judgment or order,
(a) the date of final dismissal of all such appeals, or the final dismissal of
any proceeding on certiorari or otherwise, or (b) the date the judgment or order
is finally affirmed on an appeal, the expiration of the time to file a petition
for a writ of certiorari or other form of review, or the denial of a writ of
certiorari or other form of review, and, if certiorari or other form of review
is granted, the date of final affirmance following review pursuant to that
grant. However, any appeal or proceeding seeking subsequent judicial review
pertaining solely to an order issued with respect to (i) attorneys’ fees, costs
or expenses, or (ii) the plan of allocation of Settlement proceeds (as submitted
or subsequently modified), shall not in any way delay or preclude a judgment
from becoming Final.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 7

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

(v)            “Immediate Family” means children, stepchildren, parents,
stepparents, spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law,
daughters-in-law, brothers-in-law, and sisters-in-law. As used in this
paragraph, “spouse” shall mean a husband, a wife, or a partner in a
state-recognized domestic relationship or civil union.

 

(w)           “Individual Defendants” means Michael L. Elich and James D.
Miller.

 

(x)            “Judgment” means the final judgment, substantially in the form
attached hereto as Exhibit B, to be entered by the Court approving the
Settlement.

 

(y)            “Lead Counsel” means the law firm of Bernstein Litowitz Berger &
Grossmann LLP.

 

(z)            “Lead Plaintiff” or “Painters Funds” means the Painters & Allied
Trades District Council No. 35 Pension and Annuity Funds.

 

(aa)          “Litigation Expenses” means costs and expenses incurred in
connection with commencing, prosecuting and settling the Action (which may
include the costs and expenses of Plaintiffs directly related to their
representation of the Settlement Class), for which Lead Counsel intends to apply
to the Court for reimbursement from the Settlement Fund.

 

(bb)         “Net Settlement Fund” means the Settlement Fund less: (i) any
Taxes; (ii) any Notice and Administration Costs; (iii) any Litigation Expenses
awarded by the Court; and (iv) any attorneys’ fees awarded by the Court.

 

(cc)          “Notice” means the Notice of (I) Pendency of Class Action,
Certification of Settlement Class, and Proposed Settlement; (II) Settlement
Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees and
Reimbursement of Litigation Expenses, substantially in the form attached hereto
as Exhibit 1 to Exhibit A, which is to be mailed to Settlement Class Members.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 8

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

(dd)         “Notice and Administration Costs” means the costs, fees and
expenses that are incurred by the Claims Administrator and/or Lead Counsel in
connection with: (i) providing notices to the Settlement Class; and
(ii) administering the Settlement, including but not limited to the Claims
process, as well as the costs, fees and expenses incurred in connection with the
Escrow Account.

 

(ee)           “Officer” means any officer as that term is defined in Exchange
Act Rule 16a-1(f).

 

(ff)            “Parties” means Defendants and Plaintiffs, on behalf of
themselves and the Settlement Class.

 

(gg)          “Plaintiffs” means Lead Plaintiff Painters Funds and named
plaintiff Bakers Local No. 433 Pension Fund (“Bakers Fund”).

 

(hh)         “Plaintiffs’ Counsel” means Lead Counsel and all other legal
counsel who, at the direction and under the supervision of Lead Counsel,
performed services on behalf of the Settlement Class in the Action.

 

(ii)            “Plaintiffs’ Releasees” means Plaintiffs, their respective
attorneys, and all other Settlement Class Members, and their respective current
and former officers, directors, agents, parents, affiliates, subsidiaries,
successors, predecessors, assigns, assignees, employees, and attorneys, in their
capacities as such.

 

(jj)            “Plan of Allocation” means the proposed plan of allocation of
the Net Settlement Fund set forth in the Notice.

 

(kk)          “Preliminary Approval Order” means the order, substantially in the
form attached hereto as Exhibit A, to be entered by the Court preliminarily
approving the Settlement and directing that notice of the Settlement be provided
to the Settlement Class.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 9

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 



 

(ll)           “PSLRA” means the Private Securities Litigation Reform Act of
1995, 15 U.S.C. § 78u-4, as amended.

 

(mm)       “Released Claims” means all Released Defendants’ Claims and all
Released Plaintiffs’ Claims.

 

(nn)         “Released Defendants’ Claims” means all Causes of Action of every
nature and description, whether known claims or Unknown Claims, whether arising
under federal, state, common or foreign law, that arise out of or relate in any
way to the institution, prosecution, or settlement of the claims asserted in the
Action against the Defendants. Released Defendants’ Claims do not include any
claims relating to the enforcement of the Settlement or any claims against any
person or entity who or which submits a request for exclusion from the
Settlement Class that is accepted by the Court.

 

(oo)         “Released Plaintiffs’ Claims” means all Causes of Action that
Plaintiffs or any other member of the Settlement Class: (i) asserted in the
Complaint or in any petition or complaint filed in any action consolidated into
the Action as of the Effective Date; or (ii) could have asserted in any forum
against any of the Defendants or other Defendants’ Releasees that arise out of
or are based upon the allegations, transactions, facts, matters or occurrences,
representations, disclosures, or omissions involved, set forth, or referred to
in the Complaint and that relate to the purchase of Barrett common stock during
the Settlement Class Period. Released Plaintiffs’ Claims do not include: (i) any
claims relating to the enforcement of the Settlement; (ii) any Excluded Claims;
and (iii) any claims of any person or entity who or which submits a request for
exclusion that is accepted by the Court.

 

(pp)         “Releasee(s)” means each and any of the Defendants’ Releasees and
each and any of the Plaintiffs’ Releasees.

 

(qq)         “Releases” means the releases set forth in ¶¶ 5-6 of this
Stipulation.

 

(rr)           “Settlement” means the settlement between Plaintiffs and
Defendants on the terms and conditions set forth in this Stipulation.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 10

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

(ss)          “Settlement Amount” means twelve million U.S. Dollars
($12,000,000.00) in cash.

 

(tt)           “Settlement Class” means all persons and entities who purchased
or otherwise acquired Barrett common stock between February 12, 2013, and March
9, 2016, inclusive, and were damaged thereby. Excluded from the Settlement Class
are Defendants; members of the Immediate Family of each of the Individual
Defendants; the Officers and/or directors of Barrett during the Settlement Class
Period; any person, firm, trust, corporation, Officer, director or other
individual or entity in which any Defendant has or had a controlling interest
during the Settlement Class Period or which is or was related to or affiliated
with any of the Defendants during the Settlement Class Period; and the legal
representatives, agents, affiliates, heirs, successors-in-interest or assigns of
any such excluded party. Also excluded from the Settlement Class are any persons
and entities who or which exclude themselves by submitting a request for
exclusion that is accepted by the Court.

 

(uu)         “Settlement Class Member” means each person and entity who or which
is a member of the Settlement Class.

 

(vv)         “Settlement Class Period” means the period between February 12,
2013, and March 9, 2016, inclusive.

 

(ww)        “Settlement Fund” means the Settlement Amount plus any and all
interest earned thereon.

 

(xx)          “Settlement Hearing” means the hearing set by the Court under
Rule 23(e)(2) of the Federal Rules of Civil Procedure to consider final approval
of the Settlement.

 

(yy)         “Summary Notice” means the Summary Notice of (I) Pendency of Class
Action, Certification of Settlement Class, and Proposed Settlement; (II)
Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees
and Reimbursement of Litigation Expenses, substantially in the form attached
hereto as Exhibit 3 to Exhibit A, to be published as set forth in the
Preliminary Approval Order.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 11

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

(zz)          “Taxes” means: (i) all federal, state and/or local taxes of any
kind (including any interest or penalties thereon) on any income earned by the
Settlement Fund; (ii) the expenses and costs incurred by Lead Counsel in
connection with determining the amount of, and paying, any taxes owed by the
Settlement Fund (including, without limitation, expenses of tax attorneys and
accountants); and (iii) all taxes imposed on payments by the Settlement Fund,
including withholding taxes.

 

(aaa)        “Unknown Claims” means any Released Plaintiffs’ Claims which any
Plaintiff or any other Settlement Class Member does not know or suspect to exist
in his, her or its favor at the time of the release of such claims, and any
Released Defendants’ Claims which any Defendant or any other Defendants’
Releasee does not know or suspect to exist in his, her, or its favor at the time
of the release of such claims, which, if known by him, her or it, might have
affected his, her or its decision(s) with respect to this Settlement. With
respect to any and all Released Claims, the Parties stipulate and agree that,
upon the Effective Date of the Settlement, Plaintiffs and Defendants shall
expressly waive, and each of the other Settlement Class Members and each of the
other Defendants’ Releasees shall be deemed to have waived, and by operation of
the Judgment or the Alternate Judgment, if applicable, shall have expressly
waived, any and all provisions, rights, and benefits conferred by any law of any
state or territory of the United States, or principle of common law or foreign
law, which is similar, comparable, or equivalent to California Civil Code §1542,
which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor. 

 

Plaintiffs and Defendants acknowledge, and each of the other Settlement Class
Members and each of the other Defendants’ Releasees shall be deemed by operation
of law to have acknowledged, that the foregoing waiver was separately bargained
for and is a key element of the Settlement.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 12

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

CLASS CERTIFICATION

 

2.            Solely for purposes of the Settlement and for no other purpose,
Defendants stipulate and agree to: (a) certification of the Action as a class
action pursuant to Rules 23(a) and 23(b)(3) of the Federal Rules of Civil
Procedure on behalf of the Settlement Class; (b) certification of Plaintiffs as
Class Representatives for the Settlement Class; and (c) appointment of Lead
Counsel as Class Counsel for the Settlement Class pursuant to Rule 23(g) of the
Federal Rules of Civil Procedure.

 

PRELIMINARY APPROVAL OF SETTLEMENT

 

3.            Promptly upon execution of this Stipulation, Plaintiffs will move
for preliminary approval of the Settlement, certification of the Settlement
Class for settlement purposes only, and the scheduling of a hearing for
consideration of final approval of the Settlement, which motion shall be
unopposed by Defendants. Concurrently with the motion for preliminary approval,
Plaintiffs shall apply to the Court for, and Defendants shall agree to, entry of
the Preliminary Approval Order, substantially in the form attached hereto as
Exhibit A.

 

RELEASE OF CLAIMS

 

4.            The obligations incurred pursuant to this Stipulation are in
consideration of: (i) the full and final disposition of the Action as against
Defendants; and (ii) the Releases provided for herein.

 

5.            Pursuant to the Judgment, or the Alternate Judgment, if
applicable, without further action by anyone, upon the Effective Date,
Plaintiffs and each of the other Settlement Class Members, on behalf of
themselves, and their respective heirs, executors, administrators, predecessors,
successors, and assigns in their capacities as such, shall be deemed to have,
and by operation of law and of the judgment shall have, fully, finally and
forever compromised, settled, released, resolved, relinquished, waived and
discharged each and every Released Plaintiffs’ Claim against each of the
Defendants and all of the Defendants’ Releasees, and shall forever be barred and
enjoined from prosecuting any or all of the Released Plaintiffs’ Claims against
any of the Defendants or Defendants’ Releasees. This release shall not apply to
any Excluded Claim.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 13

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

6.            Pursuant to the Judgment, or the Alternate Judgment, if
applicable, without further action by anyone, upon the Effective Date of the
Settlement, Defendants, on behalf of themselves, and their respective heirs,
executors, administrators, predecessors, successors, and assigns in their
capacities as such, shall be deemed to have, and by operation of law and of the
judgment shall have, fully, finally and forever compromised, settled, released,
resolved, relinquished, waived and discharged each and every Released
Defendants’ Claim against Plaintiffs and the other Plaintiffs’ Releasees, and
shall forever be barred and enjoined from prosecuting any or all of the Released
Defendants’ Claims against any of the Plaintiffs’ Releasees. This release shall
not apply to any person or entity who or which submits a request for exclusion
from the Settlement Class that is accepted by the Court.

 

7.            Notwithstanding ¶¶ 5-6 above, nothing in the Judgment, or the
Alternate Judgment, if applicable, shall bar any action by any of the Parties to
enforce or effectuate the terms of this Stipulation or the Judgment, or
Alternate Judgment, if applicable.

 

THE SETTLEMENT CONSIDERATION

 

8.            In consideration of the settlement of the Released Plaintiffs’
Claims against Defendants and the other Defendants’ Releasees, the Company shall
pay or cause to be paid the Settlement Amount into the Escrow Account no later
than fifteen (15) business days after the date of entry by the Court of an order
preliminarily approving this Settlement, and Lead Counsel's provision to Thomas
C. Sand of complete and accurate payment instructions, payment address, and a
completed and executed W-9 form. Payment of the Settlement Amount by the Company
in accordance with the terms of this Stipulation constitutes the entirety of
Defendants’ and Defendants’ Releasees’ payment obligation with respect to this
Stipulation, and no Individual Defendant shall have any payment obligation of
any kind.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 14

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

USE OF SETTLEMENT FUND

 

9.            The Settlement Fund shall be used to pay: (a) any Taxes; (b) any
Notice and Administration Costs; (c) any Litigation Expenses awarded by the
Court; and (d) any attorneys’ fees awarded by the Court. The balance remaining
in the Settlement Fund, that is, the Net Settlement Fund, shall be distributed
to Authorized Claimants as provided in ¶¶ 18-29 below.

 

10.          Except as provided herein or pursuant to orders of the Court, the
Net Settlement Fund shall remain in the Escrow Account prior to the Effective
Date. All funds held by the Escrow Agent shall be deemed to be in the custody of
the Court and shall remain subject to the jurisdiction of the Court until such
time as the funds shall be distributed or returned pursuant to the terms of this
Stipulation and/or further order of the Court. The Escrow Agent shall invest any
funds in the Escrow Account exclusively in United States Treasury Bills (or a
mutual fund invested solely in such instruments) and shall collect and reinvest
all interest accrued thereon, except that any residual cash balances up to the
amount that is insured by the FDIC may be deposited in any account that is fully
insured by the FDIC. In the event that the yield on United States Treasury Bills
is negative, in lieu of purchasing such Treasury Bills, all or any portion of
the funds held by the Escrow Agent may be deposited in any account that is fully
insured by the FDIC or backed by the full faith and credit of the United States.
Additionally, if short-term placement of the funds is necessary, all or any
portion of the funds held by the Escrow Agent may be deposited in any account
that is fully insured by the FDIC or backed by the full faith and credit of the
United States. 

 

11.          The Parties agree that the Settlement Fund is intended to be a
Qualified Settlement Fund within the meaning of Treasury Regulation § 1.468B-1
and that Lead Counsel, as administrator of the Settlement Fund within the
meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible for
filing or causing to be filed all informational and other tax returns as may be
necessary or appropriate (including, without limitation, the returns described
in Treasury Regulation § 1.468B-2(k)) for the Settlement Fund. Lead Counsel
shall also be responsible for causing payment to be made from the Settlement
Fund of any Taxes owed with respect to the Settlement Fund. The Defendants’
Releasees shall not have any liability or responsibility for any such Taxes.
Upon written request, Defendants will provide to Lead Counsel the statement
described in Treasury Regulation § 1.468B-3(e). Lead Counsel, as administrator
of the Settlement Fund within the meaning of Treasury Regulation §
1.468B-2(k)(3), shall timely make such elections as are necessary or advisable
to carry out this paragraph, including, as necessary, making a “relation back
election,” as described in Treasury Regulation § 1.468B-1(j), to cause the
Qualified Settlement Fund to come into existence at the earliest allowable date,
and shall take or cause to be taken all actions as may be necessary or
appropriate in connection therewith.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 15

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

12.          All Taxes shall be paid out of the Settlement Fund, and shall be
timely paid by the Escrow Agent pursuant to the disbursement instructions to be
set forth in the Escrow Agreement, and without further order of the Court. Any
tax returns prepared for the Settlement Fund (as well as the election set forth
therein) shall be consistent with the previous paragraph and in all events shall
reflect that all Taxes on the income earned by the Settlement Fund shall be paid
out of the Settlement Fund as provided herein. The Defendants’ Releasees shall
have no responsibility or liability for the acts or omissions of Lead Counsel or
its agents with respect to the payment of Taxes, as described herein.

 

13.           The Settlement is not a claims-made settlement. Upon the
occurrence of the Effective Date, no Defendant, Defendants’ Releasee, or any
other person or entity who or which paid any portion of the Settlement Amount
shall have any right to the return of the Settlement Fund or any portion thereof
for any reason whatsoever, including without limitation, the number of Claim
Forms submitted, the collective amount of Recognized Claims of Authorized
Claimants, the percentage of recovery of losses, or the amounts to be paid to
Authorized Claimants from the Net Settlement Fund.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 16

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

14.          Notwithstanding the fact that the Effective Date of the Settlement
has not yet occurred, Lead Counsel may pay from the Settlement Fund, without
further approval from Defendants or further order of the Court, all Notice and
Administration Costs actually incurred and paid or payable. Such costs and
expenses shall include, without limitation, the actual costs of printing and
mailing the Notice, publishing the Summary Notice, reimbursements to nominee
owners for forwarding the Notice to their beneficial owners, the administrative
expenses incurred and fees charged by the Claims Administrator in connection
with providing notice, administering the Settlement (including processing the
submitted Claims), and the fees, if any, of the Escrow Agent. In the event that
the Settlement is terminated pursuant to the terms of this Stipulation, all
Notice and Administration Costs paid or incurred, including any related fees,
shall not be returned or repaid to Defendants, any of the other Defendants’
Releasees, or any other person or entity who or which paid any portion of the
Settlement Amount.

 

ATTORNEYS’ FEES AND litigation EXPENSES

 

15.          Lead Counsel will apply to the Court for a collective award of
attorneys’ fees to Plaintiffs’ Counsel to be paid from (and out of) the
Settlement Fund. Lead Counsel also will apply to the Court for reimbursement of
Litigation Expenses, which may include a request for reimbursement of
Plaintiffs’ costs and expenses directly related to their representation of the
Settlement Class, to be paid from (and out of) the Settlement Fund. Lead
Counsel’s application for an award of attorneys’ fees and/or Litigation Expenses
is not the subject of any agreement between Defendants and Plaintiffs other than
what is set forth in this Stipulation.

 

16.          Any attorneys’ fees and Litigation Expenses that are awarded by the
Court shall be paid to Lead Counsel immediately upon award, notwithstanding the
existence of any timely filed objections thereto, or potential for appeal
therefrom, or collateral attack on the Settlement or any part thereof, subject
to Lead Counsel’s obligation to make appropriate refunds or repayments to the
Settlement Fund, plus accrued interest at the same net rate as is earned by the
Settlement Fund, if the Settlement is terminated pursuant to the terms of this
Stipulation or if, as a result of any appeal or further proceedings on remand,
or successful collateral attack, the award of attorneys’ fees and/or Litigation
Expenses is reduced or reversed and such order reducing or reversing the award
has become Final. Lead Counsel shall make the appropriate refund or repayment in
full no later than thirty (30) days after: (a) receiving from Defendants’
Counsel notice of the termination of the Settlement; or (b) any order reducing
or reversing the award of attorneys’ fees and/or Litigation Expenses has become
Final. An award of attorneys’ fees and/or Litigation Expenses is not a necessary
term of this Stipulation and is not a condition of the Settlement embodied
herein. Neither Plaintiffs nor Lead Counsel may cancel or terminate the
Settlement based on this Court’s or any appellate court’s ruling with respect to
attorneys’ fees and/or Litigation Expenses.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 17

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

17.          Lead Counsel shall allocate the attorneys’ fees awarded amongst
Plaintiffs’ Counsel in a manner which it, in good faith, believes reflects the
contributions of such counsel to the institution, prosecution and settlement of
the Action. Defendants’ Releasees shall have no responsibility for or liability
whatsoever with respect to the allocation or award of attorneys’ fees or
Litigation Expenses. The attorneys’ fees and Litigation Expenses that are
awarded to Plaintiffs’ Counsel shall be payable solely from the Escrow Account.

 

NOTICE AND SETTLEMENT ADMINISTRATION

 

18.          As part of the Preliminary Approval Order, Plaintiffs shall seek
appointment of a Claims Administrator. The Claims Administrator shall administer
the Settlement, including but not limited to the process of receiving, reviewing
and approving or denying Claims, under Lead Counsel’s supervision and subject to
the jurisdiction of the Court. Other than Barrett’s obligation to provide its
securities holders records as provided in ¶ 19 below, none of the Defendants,
nor any other Defendants’ Releasees, shall have any involvement in or any
responsibility, authority or liability whatsoever for the selection of the
Claims Administrator, the Plan of Allocation, the administration of the
Settlement, the Claims process, or disbursement of the Net Settlement Fund, and
shall have no liability whatsoever to any person or entity, including, but not
limited to, Plaintiffs, any other Settlement Class Members or Plaintiffs’
Counsel in connection with the foregoing. Defendants’ Counsel shall cooperate in
the administration of the Settlement to the extent reasonably necessary to
effectuate its terms.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 18

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

19.          In accordance with the terms of the Preliminary Approval Order to
be entered by the Court, Lead Counsel shall cause the Claims Administrator to
mail the Notice and Proof of Claim Form to those members of the Settlement Class
as may be identified through reasonable effort. Lead Counsel shall also cause
the Claims Administrator to have the Summary Notice published in accordance with
the terms of the Preliminary Approval Order to be entered by the Court. For the
purposes of identifying and providing notice to the Settlement Class, within
five (5) business days of the date of entry of the Preliminary Approval Order,
Barrett shall provide or cause to be provided to the Claims Administrator in
electronic format (at no cost to the Settlement Fund, Lead Counsel or the Claims
Administrator) its security lists (consisting of names and addresses) of the
holders of Barrett common stock during the Settlement Class Period.

 

20.          The Claims Administrator shall receive Claims and determine first,
whether the Claim is a valid Claim, in whole or part, and second, each
Authorized Claimant’s pro rata share of the Net Settlement Fund based upon each
Authorized Claimant’s Recognized Claim compared to the total Recognized Claims
of all Authorized Claimants (as set forth in the Plan of Allocation set forth in
the Notice attached hereto as Exhibit 1 to Exhibit A, or in such other plan of
allocation as the Court approves).

 

21.          The Plan of Allocation proposed in the Notice is not a necessary
term of the Settlement or of this Stipulation and it is not a condition of the
Settlement or of this Stipulation that any particular plan of allocation be
approved by the Court. Plaintiffs and Lead Counsel may not cancel or terminate
the Settlement (or this Stipulation) based on this Court’s or any appellate
court’s ruling with respect to the Plan of Allocation or any other plan of
allocation in this Action. Defendants and the other Defendants’ Releasees shall
not object in any way to the Plan of Allocation or any other plan of allocation
in this Action. No Defendant, or any other Defendants’ Releasees, shall have any
involvement with or liability, obligation or responsibility whatsoever for the
application of the Court-approved plan of allocation.

 



STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 19

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 



 

22.         Any Settlement Class Member who does not submit a valid Claim Form
will not be entitled to receive any distribution from the Net Settlement Fund,
but will otherwise be bound by all of the terms of this Stipulation and
Settlement, including the terms of the Judgment or the Alternate Judgment, if
applicable, to be entered in the Action, and the releases provided for herein
and therein, and will be permanently barred and enjoined from bringing any
action, claim, or other proceeding of any kind against the Defendants’ Releasees
with respect to the Released Plaintiffs’ Claims in the event that the Effective
Date occurs with respect to the Settlement.

 

23.         Lead Counsel shall be responsible for supervising the administration
of the Settlement and the disbursement of the Net Settlement Fund subject to
Court approval. No Defendant, or any other Defendants’ Releasees, shall be
permitted to review, contest or object to any Claim Form, or any decision of the
Claims Administrator or Lead Counsel with respect to accepting or rejecting any
Claim for payment by a Settlement Class Member. Lead Counsel shall have the
right, but not the obligation, to waive what it deems to be formal or technical
defects in any Claim Forms submitted in the interests of achieving substantial
justice.

 

24.         For purposes of determining the extent, if any, to which a
Settlement Class Member shall be entitled to be treated as an Authorized
Claimant, the following conditions shall apply:

 

(a)          Each Settlement Class Member shall be required to submit a Claim
Form, substantially in the form attached hereto as Exhibit 2 to Exhibit A,
supported by such documents as are designated therein, including proof of the
Claimant’s loss, or such other documents or proof as the Claims Administrator or
Lead Counsel, in their discretion, may deem acceptable;

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 20

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

  

(b)          All Claim Forms must be submitted by the date set by the Court in
the Preliminary Approval Order and specified in the Notice. Any Settlement Class
Member who fails to submit a Claim Form by such date shall be forever barred
from receiving any distribution from the Net Settlement Fund or payment pursuant
to this Stipulation (unless by Order of the Court such Settlement Class Member’s
Claim Form is accepted), but shall in all other respects be bound by all of the
terms of this Stipulation and the Settlement, including the terms of the
Judgment or Alternate Judgment, if applicable, and the Releases provided for
herein and therein, and will be permanently barred and enjoined from bringing
any action, claim or other proceeding of any kind against any Defendants’
Releasees with respect to any Released Plaintiffs’ Claim. Provided that it is
mailed by the claim-submission deadline, a Claim Form shall be deemed to be
submitted when postmarked, if received with a postmark indicated on the envelope
and if mailed by first-class mail and addressed in accordance with the
instructions thereon. In all other cases, the Claim Form shall be deemed to have
been submitted on the date when actually received by the Claims Administrator;

 

(c)          Each Claim Form shall be submitted to and reviewed by the Claims
Administrator, who shall determine in accordance with this Stipulation and the
plan of allocation the extent, if any, to which each Claim shall be allowed,
subject to review by the Court pursuant to subparagraph (e) below as necessary;

 

(d)          Claim Forms that do not meet the submission requirements may be
rejected. Prior to rejecting a Claim in whole or in part, the Claims
Administrator shall communicate with the Claimant in writing, to give the
Claimant the opportunity to remedy any curable deficiencies in the Claim Form
submitted. The Claims Administrator shall notify, in a timely fashion and in
writing, each Claimant whose Claim the Claims Administrator proposes to reject
in whole or in part, setting forth the reasons therefor, and shall indicate in
such notice that the Claimant whose Claim is to be rejected has the right to a
review by the Court if the Claimant so desires and complies with the
requirements of subparagraph (e) below; and

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 21

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

  

(e)          If any Claimant whose Claim has been rejected in whole or in part
desires to contest such rejection, the Claimant must, within twenty (20) days
after the date of mailing of the notice required in subparagraph (d) above,
serve upon the Claims Administrator, in writing, a notice and statement of
reasons indicating the Claimant’s grounds for contesting the rejection along
with any supporting documentation, and requesting a review thereof by the Court.
If a dispute concerning a Claim cannot be otherwise resolved, Lead Counsel shall
thereafter present the request for review to the Court.

 

25.         Each Claimant shall be deemed to have submitted to the jurisdiction
of the Court with respect to the Claimant’s Claim, and the Claim will be subject
to investigation and discovery under the Federal Rules of Civil Procedure;
provided, however, that such investigation and discovery shall be limited to
that Claimant’s status as a Settlement Class Member and the validity and amount
of the Claimant’s Claim. No discovery shall be allowed on the merits of this
Action or of the Settlement in connection with the processing of Claim Forms.

 

26.         Lead Counsel will apply to the Court, on notice to Defendants’
Counsel, for a Class Distribution Order: (a) approving the Claims
Administrator’s administrative determinations concerning the acceptance and
rejection of the Claims submitted; (b) approving payment of any administration
fees and expenses associated with the administration of the Settlement from the
Escrow Account; and (c) if the Effective Date has occurred, directing payment of
the Net Settlement Fund to Authorized Claimants from the Escrow Account.

 

27.         Payment pursuant to the Class Distribution Order shall be final and
conclusive against all Settlement Class Members. All Settlement Class Members
whose Claims are not approved by the Court for payment shall be barred from
participating in distributions from the Net Settlement Fund, but otherwise shall
be bound by all of the terms of this Stipulation and the Settlement, including
the terms of the Judgment or Alternate Judgment, if applicable, to be entered in
this Action and the Releases provided for herein and therein, and will be
permanently barred and enjoined from bringing any action against any and all
Defendants’ Releasees with respect to any and all of the Released Plaintiffs’
Claims.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 22

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

  

28.         No person or entity shall have any claim against Plaintiffs,
Plaintiffs’ Counsel, the Claims Administrator or any other agent designated by
Plaintiffs’ Counsel, or the Defendants’ Releasees and/or their respective
counsel, arising from distributions made substantially in accordance with the
Stipulation, the plan of allocation approved by the Court, or any order of the
Court. Plaintiffs and Defendants, and their respective counsel, and Plaintiffs’
damages expert and all Releasees shall have no liability whatsoever for the
investment or distribution of the Settlement Fund or the Net Settlement Fund,
the plan of allocation, or the determination, administration, calculation, or
payment of any claim or nonperformance of the Claims Administrator, the payment
or withholding of taxes (including interest and penalties) owed by the
Settlement Fund, or any losses incurred in connection therewith.

 

29.         All proceedings with respect to the administration, processing and
determination of Claims and the determination of all controversies relating
thereto, including disputed questions of law and fact with respect to the
validity of Claims, shall be subject to the jurisdiction of the Court. All
Settlement Class Members and Parties to this Settlement expressly waive trial by
jury (to the extent any such right may exist) and any right of appeal or review
with respect to such determinations.

 

TERMS OF THE JUDGMENT

 

30.         If the Settlement contemplated by this Stipulation is approved by
the Court, Lead Counsel and Defendants’ Counsel shall request that the Court
enter a Judgment, substantially in the form attached hereto as Exhibit B.

 

CONDITIONS OF SETTLEMENT AND EFFECT OF
DISAPPROVAL, CANCELLATION OR TERMINATION

 

31.         The Effective Date of the Settlement shall be deemed to occur on the
occurrence or waiver of all of the following events:

 

(a)          the Court has entered the Preliminary Approval Order, substantially
in the form set forth in Exhibit A attached hereto, as required by ¶ 3 above;

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 23

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

  

(b)          the Settlement Amount has been deposited into the Escrow Account in
accordance with the provisions of ¶ 8 above;

 

(c)          Defendants have not exercised their option to terminate the
Settlement pursuant to the provisions of this Stipulation;

 

(d)          Plaintiffs have not exercised their option to terminate the
Settlement pursuant to the provisions of this Stipulation; and

 

(e)          the Court has approved the Settlement as described herein,
following notice to the Settlement Class and a hearing, as prescribed by Rule 23
of the Federal Rules of Civil Procedure, and entered the Judgment and the
Judgment has become Final, or the Court has entered an Alternate Judgment and
none of the Parties seek to terminate the Settlement and the Alternate Judgment
has become Final.

 

32.         Upon the Effective Date, any and all remaining interest or right of
Defendants in or to the Settlement Fund, if any, shall be absolutely and forever
extinguished and the Releases herein shall be effective.

 

33.         If (i) Defendants exercise their right to terminate the Settlement
as provided in this Stipulation; (ii) Plaintiffs exercise their right to
terminate the Settlement as provided in this Stipulation; (iii) the Court
disapproves the Settlement; or (iv) the Effective Date as to the Settlement
otherwise fails to occur, then:

 

(a)          The Settlement and the relevant portions of this Stipulation shall
be canceled and terminated.

 

(b)          Plaintiffs and Defendants shall revert to their respective
positions in the Action as of September 2, 2016.

 

(c)          The terms and provisions of this Stipulation, with the exception of
this ¶ 33 and ¶¶ 14, 16, 36 and 56, shall have no further force and effect with
respect to the Parties and shall not be used in the Action or in any other
proceeding for any purpose, and any Judgment, or Alternate Judgment, if
applicable, or order entered by the Court in accordance with the terms of this
Stipulation shall be treated as vacated, nunc pro tunc.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 24

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

  

(d)          Within five (5) business days after joint written notification of
termination is sent by Defendants’ Counsel and Lead Counsel to the Escrow Agent,
the Settlement Fund (including accrued interest thereon and any funds received
by Lead Counsel consistent with ¶ 16 above), less any Notice and Administration
Costs actually incurred, paid or payable and less any Taxes paid, due or owing
shall be refunded by the Escrow Agent to Defendants (or such other persons or
entities as Defendants may direct). In the event that the funds received by Lead
Counsel consistent with ¶ 16 above have not been refunded to the Settlement Fund
within the five (5) business days specified in this paragraph, those funds shall
be refunded by the Escrow Agent to Defendants (or such other persons or entities
as Defendants may direct) immediately upon their deposit into the Escrow Account
consistent with ¶ 16 above.

 

34.         It is further stipulated and agreed that Plaintiffs, provided they
unanimously agree, and Defendants, provided they unanimously agree, shall each
have the right to terminate the Settlement and this Stipulation, by providing
written notice of their election to do so (“Termination Notice”) to the other
Parties to this Stipulation within thirty (30) days of: (a) the Court’s final
refusal to enter the Preliminary Approval Order in any material respect; (b) the
Court’s final refusal to approve the Settlement or any material part thereof;
(c) the Court’s final refusal to enter the Judgment in any material respect as
to the Settlement; (d) the date upon which the Judgment is modified or reversed
in any material respect by the United States Court of Appeals for the Ninth
Circuit or the United States Supreme Court; or (e) the date upon which an
Alternate Judgment is modified or reversed in any material respect by the United
States Court of Appeals for the Ninth Circuit or the United States Supreme
Court, and the provisions of ¶ 33 above shall apply. However, any decision or
proceeding, whether in this Court or any appellate court, with respect to an
application for attorneys’ fees or reimbursement of Litigation Expenses or with
respect to any plan of allocation shall not be considered material to the
Settlement, shall not affect the finality of any Judgment or Alternate Judgment,
if applicable, and shall not be grounds for termination of the Settlement.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 25

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 



35.         In addition to the grounds set forth in ¶ 34 above, Barrett shall
have the option to terminate the Settlement in the event that Settlement Class
Members requesting exclusion from the Settlement Class meet the conditions set
forth in its confidential supplemental agreement with Plaintiffs (the
"Supplemental Agreement"), in accordance with the terms of that agreement. The
Supplemental Agreement, which is being executed concurrently herewith, shall not
be filed with the Court and its terms shall not be disclosed in any other manner
(other than the statements herein and in the Settlement Notice, to the extent
necessary, or as otherwise provided in the Supplemental Agreement) unless and
until the Court otherwise directs. If any dispute arises between Plaintiffs and
Barrett concerning the Supplemental Agreement’s interpretation or application,
all such disputes shall be resolved by Jed Melnick, Esq. If submission of the
Supplemental Agreement is ordered by the Court, the applicable Parties will
undertake to have the Supplemental Agreement submitted to the Court in camera.

 

NO ADMISSION OF WRONGDOING

 

36.         Neither this Stipulation (whether or not consummated), including the
exhibits hereto and the Plan of Allocation contained therein (or any other plan
of allocation that may be approved by the Court), the negotiations leading to
the execution of this Stipulation, nor any proceedings taken pursuant to or in
connection with this Stipulation and/or approval of the Settlement (including
any arguments proffered in connection therewith):

 

(a)          shall be offered against any of the Defendants’ Releasees as
evidence of, or construed as, or deemed to be evidence of any presumption,
concession, or admission by any of the Defendants’ Releasees with respect to the
truth of any fact alleged by Plaintiffs or the validity of any claim that was or
could have been asserted or the deficiency of any defense that has been or could
have been asserted in this Action or in any other litigation, or of any
liability, negligence, fault, or other wrongdoing of any kind of any of the
Defendants’ Releasees or in any way referred to for any other reason as against
any of the Defendants’ Releasees, in any civil, criminal or administrative
action or proceeding, other than such proceedings as may be necessary to
effectuate the provisions of this Stipulation;

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 26

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

(b)          shall be offered against any of the Plaintiffs’ Releasees, as
evidence of, or construed as, or deemed to be evidence of any presumption,
concession or admission by any of the Plaintiffs’ Releasees that any of their
claims are without merit, that any of the Defendants’ Releasees had meritorious
defenses, or that damages recoverable under the Complaint would not have
exceeded the Settlement Amount or with respect to any liability, negligence,
fault or wrongdoing of any kind, or in any way referred to for any other reason
as against any of the Plaintiffs’ Releasees, in any civil, criminal or
administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of this Stipulation; or

 

(c)          shall be construed against any of the Releasees as an admission,
concession, or presumption that the consideration to be given hereunder
represents the amount which could be or would have been recovered after trial;

 

provided, however, that if this Stipulation is approved by the Court, the
Parties and the Releasees and their respective counsel may refer to it to
effectuate the protections from liability granted hereunder or otherwise to
enforce the terms of the Settlement.

 

MISCELLANEOUS PROVISIONS

 

37.         All of the exhibits attached hereto are hereby incorporated by
reference as though fully set forth herein. Notwithstanding the foregoing, in
the event that there exists a conflict or inconsistency between the terms of
this Stipulation and the terms of any exhibit attached hereto, the terms of the
Stipulation shall prevail.

 

38.         Defendants warrant that, as to the payments made or to be made by or
on behalf of them, at the time of entering into this Stipulation and at the time
of such payment they, or to their knowledge any persons or entities contributing
to the payment of the Settlement Amount, were not insolvent, and the payment
required to be made by or on behalf of them will not render them insolvent,
within the meaning of and/or for the purposes of the United States Bankruptcy
Code, including §§ 101 and 547 thereof. This representation is made by each of
the Defendants and not by their counsel.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 27

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

39.         In the event of the entry of a final order of a court of competent
jurisdiction determining the transfer of money to the Settlement Fund or any
portion thereof by or on behalf of Defendants to be a preference, voidable
transfer, fraudulent transfer or similar transaction and any portion thereof is
required to be returned, and such amount is not promptly deposited into the
Settlement Fund by others, then, at the election of Plaintiffs, Plaintiffs and
Defendants shall jointly move the Court to vacate and set aside the Releases
given and the Judgment or Alternate Judgment, if applicable, entered in favor of
Defendants and the other Releasees pursuant to this Stipulation, in which event
the Releases and Judgment, or Alternate Judgment, if applicable, shall be null
and void, and the Parties shall be restored to their respective positions in the
litigation as provided in ¶ 33 above and any cash amounts in the Settlement Fund
(less any Taxes paid, due or owing with respect to the Settlement Fund and less
any Notice and Administration Costs actually incurred, paid or payable) shall be
returned as provided in ¶ 33.

 

40.         The Parties intend this Stipulation and the Settlement to be a final
and complete resolution of all disputes asserted or which could be asserted by
Plaintiffs and any other Settlement Class Members against the Defendants and
Defendants’ Releasees with respect to the Released Plaintiffs’ Claims.
Accordingly, Plaintiffs and their counsel and Defendants and their counsel agree
not to assert in any forum that this Action was brought by Plaintiffs or
defended by Defendants in bad faith or without a reasonable basis. No Party
shall assert any claims of any violation of Rule 11 of the Federal Rules of
Civil Procedure relating to the institution, prosecution, defense, or settlement
of this Action. The Parties agree that the amounts paid and the other terms of
the Settlement were negotiated at arm’s-length and in good faith by the Parties,
including through a mediation process supervised and conducted by Jed Melnick,
Esq., and reflect the Settlement that was reached voluntarily after extensive
negotiations and consultation with experienced legal counsel, who were fully
competent to assess the strengths and weaknesses of their respective clients’
claims or defenses.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 28

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

41.         While retaining their right to deny that the claims asserted in the
Action were meritorious, Defendants and their counsel, in any statement made to
any media representative (whether or not for attribution) will not assert that
the Action was commenced or prosecuted in bad faith, nor will they deny that the
Action was commenced and prosecuted in good faith and is being settled
voluntarily after consultation with competent legal counsel. In all events,
Plaintiffs and their counsel and Defendants and their counsel shall not (a) make
any accusations of wrongful or actionable conduct by either Party concerning the
prosecution, defense, and resolution of the Action, (b) otherwise suggest that
the Settlement constitutes an admission of any claim or defense alleged, or (c)
make any statement that is inconsistent with the provisions Clause M of the
Recitals, which was separately bargained for and is a key element of the
Settlement for each of the Defendants.

 

42.         The terms of the Settlement, as reflected in this Stipulation, may
not be modified or amended, nor may any of its provisions be waived, except by a
writing signed on behalf of both Lead Plaintiff and Defendants (or their
successors-in-interest).

 

43.         The headings herein are used for the purpose of convenience only and
are not meant to have legal effect. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The obligations of the Company and each Individual Defendant under this
Stipulation are several and not joint.

 

44.         The administration and consummation of the Settlement as embodied in
this Stipulation shall be under the authority of the Court, and the Court shall
retain jurisdiction for the purpose of entering orders providing for awards of
attorneys’ fees and Litigation Expenses to Plaintiffs’ Counsel and enforcing the
terms of this Stipulation, including the Plan of Allocation (or such other plan
of allocation as may be approved by the Court) and the distribution of the Net
Settlement Fund to Settlement Class Members.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 29

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

45.         The waiver by one Party of any breach of this Stipulation by any
other Party shall not be deemed a waiver of any other prior or subsequent breach
of this Stipulation.

 

46.         This Stipulation and its exhibits and documents referenced herein
constitute the entire agreement among Plaintiffs and Defendants concerning the
Settlement and this Stipulation and its exhibits. All Parties acknowledge that
no other agreements, representations, warranties, or inducements have been made
by any Party hereto concerning this Stipulation or its exhibits other than those
contained and memorialized in such documents.

 

47.         This Stipulation may be executed in one or more counterparts,
including by signature transmitted via facsimile, or by a .pdf/.tif image of the
signature transmitted via email. All executed counterparts and each of them
shall be deemed to be one and the same instrument.

 

48.         This Stipulation shall be binding upon and inure to the benefit of
the successors and assigns of the Parties, including any and all Releasees and
any corporation, partnership, or other entity into or with which any Party
hereto may merge, consolidate or reorganize.

 

49.         The construction, interpretation, operation, effect and validity of
this Stipulation, and all documents necessary to effectuate it, shall be
governed by the internal laws of the State of Washington without regard to
conflicts of laws, except to the extent that federal law requires that federal
law govern.

 

50.         Any action arising under or to enforce this Stipulation or any
portion thereof, shall be commenced and maintained only in the Court.

 

51.         This Stipulation shall not be construed more strictly against one
Party than another merely by virtue of the fact that it, or any part of it, may
have been prepared by counsel for one of the Parties, it being recognized that
it is the result of arm’s-length negotiations between the Parties and all
Parties have contributed substantially and materially to the preparation of this
Stipulation.

 

52.         All counsel and any other person executing this Stipulation and any
of the exhibits hereto, or any related Settlement documents, warrant and
represent that they have the full authority to do so and that they have the
authority to take appropriate action required or permitted to be taken pursuant
to the Stipulation to effectuate its terms.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 30

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

53.         Lead Counsel and Defendants’ Counsel agree to cooperate fully with
one another in seeking Court approval of the Preliminary Approval Order and the
Settlement, as embodied in this Stipulation, and to use best efforts to promptly
agree upon and execute all such other documentation as may be reasonably
required to obtain final approval by the Court of the Settlement.

 

54.         If any Party is required to give notice to another Party under this
Stipulation, such notice shall be in writing and shall be deemed to have been
duly given upon receipt of hand delivery or facsimile or email transmission,
with confirmation of receipt. Notice shall be provided to the following
representatives of the Parties:

 

If Plaintiffs or Lead Counsel: Bernstein Litowitz Berger & Grossmann LLP  
Attn:   Timothy DeLange, Esq.    Niki L. Mendoza, Esq.   12481 High Bluff Drive,
Suite 300   San Diego, CA 92130   Telephone:  (858) 793-0070   Email:
TimothyD@blbglaw.com   NikiM@blbglaw.com     If to Defendants: Miller Nash
Graham & Dunn LLP   Attn:  Thomas C. Sand, Esq.   U.S. Bancorp Tower   111 S.W.
Fifth Avenue, Suite 3400   Portland, OR 97204   Telephone: (503) 224-5858  
Email:  tom.sand@millernash.com

 

55.         Except as otherwise provided herein, each Party shall bear its own
costs.

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 31

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

56.         Whether or not the Stipulation is approved by the Court and whether
or not the Stipulation is consummated, or the Effective Date occurs, the Parties
and their counsel shall use their best efforts to keep all negotiations,
discussions, acts performed, agreements, drafts, documents signed and
proceedings in connection with the Stipulation confidential.

 

57.         All agreements made and orders entered during the course of this
Action relating to the confidentiality of information shall survive this
Settlement.

 

58.         No opinion or advice concerning the tax consequences of the proposed
Settlement to individual Settlement Class Members is being given or will be
given by the Parties or their counsel; nor is any representation or warranty in
this regard made by virtue of this Stipulation. Each Settlement Class Member’s
tax obligations, and the determination thereof, are the sole responsibility of
the Settlement Class Member, and it is understood that the tax consequences may
vary depending on the particular circumstances of each individual Settlement
Class Member.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be
executed, by their duly authorized attorneys, as of October 26, 2016.

 

  BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP         By: /s/ Timothy A. DeLange  
  Timothy A. DeLange   12481 High Bluff Drive, Suite 300   San Diego, CA 92130  
Tel:  (858) 793-0070       Lead Counsel for Lead Plaintiff and the Settlement
Class

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 32

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

  WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP   Gregory M. Nespole   270 Madison
Avenue   New York, NY 10016   Tel:  (212) 545-4600       Counsel for Named
Plaintiff Bakers Local No. 433 Pension Fund       BYRNES KELLER CROMWELL LLP  
Bradley S. Keller, WSBA No. 10665   1000 Second Avenue, 38th Floor   Seattle, WA
98104   Tel:     (206) 622-2000       Liaison Counsel for Lead Plaintiff
Painters & Allied Trades District Council No. 35 Pension and Annuity Funds

 

  MILLER NASH GRAHAM & DUNN LLP         By: /s/ Thomas C. Sand       Thomas C.
Sand, WSBA No. 44329   111 S.W. Fifth Avenue, Suite 3400   Portland, OR 97204  
Tel:  (503) 224-5858         Attorneys for Defendant Barrett Business Services,
Inc.       COVINGTON & BURLING LLP         By: /s/ W. Douglas Sprague       W.
Douglas Sprague   One Front Street   San Francisco, CA 94111-5356   Tel:  (415)
591-7097         GROFF MURPHY PLLC   Marisa M. Bavand, WSBA No. 27929   300 E.
Pine Street   Seattle, WA 98122-2029   Tel:  (206) 628-9500       Attorneys for
Defendant Michael L. Elich

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 33

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

 

  JANET HOFFMAN & ASSOCIATES LLC         By: /s/ Janet Lee Hoffman       Janet
Lee Hoffman   1000 S.W. Broadway, Suite 1500   Portland, OR 97205   Tel:  (503)
222-1125         HILLIS CLARK MARTIN & PETERSON P.S.   Eric D. Lansverk, WSBA
No. 17218   999 Third Avenue, Suite 4600   Seattle, WA 98104   Tel:  (206)
623-1745       Attorneys for Defendant James D. Miller

 

STIPULATION AND AGREEMENT OF SETTLEMENT

(Case No. 14-CV-5884-BHS) - 34

LAW OFFICES OF

Byrnes Keller Cromwell llp

1000 second Avenue, 38th floor

SEATTLE, WASHINGTON 98104

TELEPHONE: (206) 622-2000

FACSIMILE: (206) 622-2522

 

